Citation Nr: 0505410	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of a left 
hydrocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He had subsequent Reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Wilmington, 
Delaware which denied service connection for a hydrocele.  In 
February 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to service connection for 
tinnitus.  As this issue is not currently in appellate status 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a current disability due to an in-
service left hydrocele.


CONCLUSION OF LAW

Residuals of a left hydrocele were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 2003 statement 
of the case, and a December 2004 supplemental statement of 
the case.  He was furnished with VCAA letters in February 
2002 and March 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The March 2004 letter informed the veteran of what evidence 
VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran was specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  

All available records have been obtained and associated with 
the claims folder.  The veteran has received two examinations 
during the course of this appeal. 

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from April 1943 to December 
1945.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  There is a 
hospital extract from the Surgeon General's Office (SGO) 
concerning the veteran.  This document reflects that the 
veteran was hospitalized for a hydrocele in April 1944, in 
Tennessee.  The record does not reflect that the veteran 
underwent an operation.  He was returned to duty after this 
hospital admission.

In October 2001, the RO received the veteran's claim for 
service connection for a hydrocele.  He stated that he had an 
operation for this condition in February 1944.

A September 2000 private report of an ultrasound of the 
scrotum reflects that there was a small left-sided hydrocele, 
and a prominent left-sided varicocele.

By a statement dated in January 2003, the veteran essentially 
contended that he had a hydrocele in service, and that he 
currently had a hydrocele which was incurred in service.

At an October 2003 VA genitourinary examination, the examiner 
indicated that he had reviewed the claims file.  The veteran 
reported that in 1944, while he was in training, he went over 
the side of a ship and received a genital injury, and he was 
treated with ice to the scrotum.  He said that he was 
diagnosed with a hydrocele of the left testicle during a 
routine physical examination in 1944.  He said he had 
hydrocele surgery in 1944 and that he had been unable to have 
children since that time.  He complained of discomfort in the 
left groin area over the years.  The examiner noted that the 
veteran had a history of left hydrocelectomy in 1944.  On 
examination, there were no scrotal masses.  The examiner 
noted that a September 2000 ultrasound did not reveal any 
abnormalities.  He indicated that there was no evidence of 
residuals from the hydrocele diagnosed in April 1944.

By statements dated in December 2003, the veteran asserted 
that he had bleeding from his hydrocele, and that he had a 
chronic disability due to his hydrocele.

In February 2004, the Board remanded the case to the RO, 
partly to obtain any additional service medical records, and 
for a VA examination.

By a letter to the veteran dated in March 2004, the RO asked 
him to submit any additional pertinent evidence.

In March 2004, the RO requested any additional service 
medical records.  The NPRC responded and indicated that no 
additional service medical records were available.

At a July 2004 VA urology examination, the veteran reported 
that he had a straddle injury to his scrotum in 1943, with 
subsequent swelling, and also had surgery for a hydrocele in 
1944.  The examiner noted that the veteran's recent scrotal 
bleeding was related to scrotal hemangiomas, which were not 
related to the hydrocele.  He noted that he had reviewed the 
report of a September 2000 scrotal ultrasound.  On 
examination, both testes were normal, and there were a few 
small capillary hemangiomas on the scrotal skin and a large 
left varicocele.  

The examiner was unable to appreciate the presence of a 
hydrocele, and opined that it was probably a small 
collection.  The diagnosis was left varicocele, and small 
left hydrocele.  In an addendum, the examiner noted that the 
hydrocele was small and only detected on ultrasound, and 
might be secondary to an old injury in service.  He opined 
that the veteran's varicocele was unrelated to any injury, 
and that the veteran's scrotal bleeding was secondary to the 
use of anticoagulants and the presence of scrotal cutaneous 
hemangiomata, and that this was unrelated to the hydrocele.  
He opined that the veteran's infertility might be partially 
secondary to the testicular injury the veteran sustained.

By a letter dated in September 2003, a private physician, J. 
M. Walther, MD, indicated that the veteran's current 
hemangiomas of the scrotum and left varicocele were not in 
any way related to any previous hydrocele or surgery for 
hydrocele.

In an October 2004 opinion, a VA doctor noted that he had 
reviewed the veteran's claims file.  He opined that the 
current hydrocele was not related to the hydrocele in 1944, 
as the veteran had a prior left hydrocelectomy.  He indicated 
that the medical literature did not show that hydrocele is 
associated with infertility.  He noted that although the 
prior VA examiner opined that the veteran's infertility might 
be partially secondary to a testicular injury, there was no 
evidence as to the extent of the injury, and that to all 
accounts the injury was minimal.  He stated that there was no 
support in the claims file about the possibility of injury to 
one testicle causing infertility. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).


If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

The veteran claims service connection for a hydrocele which 
he asserts was incurred during military service.  The 
veteran's service medical records are unavailable, but an SGO 
report reflects that the veteran was treated for a hydrocele 
in April 1944.  The United States Court of Appeals for 
Veterans Claims (Court), in O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), has held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.

A VA physician in July 2004 indicated that a small left 
hydrocele, only detected on ultrasound, might be secondary to 
an old injury in service.  However, two VA doctors have 
opined that the current hydrocele is unrelated to the 
hydrocele in service, as the earlier one was removed in 1944.  
Three doctors have opined that recent scrotal bleeding is 
unrelated to a hydrocele, but rather is due to scrotal 
hemangiomas.  The veteran's current varicocele has also been 
found to be unrelated to the in-service hydrocele.  

The veteran has asserted that he incurred a hydrocele during 
his period of active service, and that it resulted in 
infertility and current scrotal bleeding.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no current medical evidence of residuals of an in-
service hydrocele, and the weight of the evidence does not 
show that the veteran's infertility is related to an in-
service hydrocele.  Service connection may only be granted if 
there currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Moreover, there is no medical evidence of an in-service 
scrotal injury, and in October 2004, a VA doctor opined that 
the evidence did not suggest that the veteran's infertility 
was related to an injury to one testicle.

As there is no medical evidence of a current disability due 
to an in-service hydrocele, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hydrocele.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for residuals of a left hydrocele is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


